Order entered November 23, 2020




                                  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                           No. 05-20-00926-CV

                 IN RE MILTON LEE TARVER, Relator

         Original Proceeding from the 291st Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F98-02379-QU

                                  ORDER
                 Before Justices Myers, Molberg, and Evans

     Based on the Court’s opinion of this date, we DENY relator’s October 20,

2020 petition for writ of mandamus. We DENY AS MOOT all motions.


                                        /s/   DAVID EVANS
                                              JUSTICE